

116 HR 1869 IH: Restoring Investment in Improvements Act
U.S. House of Representatives
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1869IN THE HOUSE OF REPRESENTATIVESMarch 26, 2019Mr. Panetta (for himself, Mrs. Walorski, Mr. Horsford, Mr. Kelly of Pennsylvania, Ms. Sewell of Alabama, Mr. Holding, Mrs. Lee of Nevada, Mr. Barr, Mrs. Beatty, Mr. McKinley, Ms. Titus, Mr. Amodei, Mr. Correa, and Mr. Marchant) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to restore incentives for investments in qualified
			 improvement property.
	
 1.Short titleThis Act may be cited as the Restoring Investment in Improvements Act. 2.Technical amendments regarding qualified improvement property (a)In generalSection 168 of the Internal Revenue Code of 1986 is amended—
 (1)in subsection (e)— (A)in paragraph (3)(E), by striking and at the end of clause (v), by striking the period at the end of clause (vi) and inserting , and, and by adding at the end the following new clause:
						
 (vii)any qualified improvement property., and (B)in paragraph (6)(A), by inserting made by the taxpayer after any improvement, and
 (2)in the table contained in subsection (g)(3)(B)— (A)by striking the item relating to subparagraph (D)(v), and
 (B)by inserting after the item relating to subparagraph (E)(vi) the following new item:  (E)(vii)20. (b)Effective dateThe amendments made by this section shall take effect as if included in section 13204 of Public Law 115–97.
			